IN THE SUPREME COURT OF IOWA
                             No. 18–0352

                       Filed September 14, 2018


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

ROYCE D. TURNER,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      The grievance commission found violations of numerous rules and

recommended respondent’s license be suspended for three months.

LICENSE SUSPENDED.



      Tara van Brederode and Wendell J. Harms, Des Moines, for

complainant.



      Alfredo Parrish of Parrish, Kruidenier, Dunn, Boles, Gribble,

Gentry, Brown & Bergmann LLP, Des Moines (until withdrawal), and

then Royce D. Turner, West Des Moines, pro se, for respondent.
                                        2

WATERMAN, Justice.

         Royce D. Turner, over a span of twenty months, was repeatedly

rebuked by state and federal judges for missing hearings and violating

court rules.     He was found in contempt several times.        Three of his

clients were arrested and two were jailed for missing hearings he

overlooked. Despite an ongoing audit, Turner continued to flout basic

requirements for client trust accounts.

         The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against Turner alleging multiple violations of the Iowa Rules of

Professional Conduct.         He delayed responding to the Board’s inquiries

and complaints. Our court imposed a five-month interim suspension to

protect the public.     We permitted Turner’s return to practice with the

help of an experienced attorney under stipulated limitations pending

resolution of the disciplinary charges.

         The parties submitted a stipulation of facts. A division of the Iowa

Supreme Court Grievance Commission found violations of numerous

rules.    Noting Turner’s inexperience and attention deficit hyperactivity

disorder     (ADHD),    the     commission   recommended    a   three-month

suspension of his license to practice law with conditions on his

reinstatement.      The Board recommends a suspension of twelve to

eighteen months.       Based on our de novo review, we now suspend

Turner’s license to practice law for one year from the date of this opinion

with conditions on his reinstatement.

         Inexperienced sole practitioners who lack mentors and take on

cases without the requisite experience are at greater risk of making

mistakes.     Any Iowa lawyer should be concerned about receiving one

rebuke from a judge. Attorneys should view a single mistake as a wake-

up call to reexamine practices or get help to avoid further missteps.
                                         3

Continuing to make the same mistakes without correcting behavior

invariably leads to more trouble, as shown here. According to the adage

commonly attributed to Will Rogers, “good judgment comes from

experience, and a lot of that comes from bad judgment.” 1              We hope

Turner gains better judgment from his bad experiences.

       I. Background Facts and Proceedings.

       Turner obtained his Iowa law license in 2013 and began a solo

practice in Polk County. He suffers from ADHD and depression. Turner

receives treatment and takes medication for those conditions. This case

arises from Turner’s representation of many clients.               We find the

following facts as stipulated or otherwise established in the record and

review them in the sequence alleged in the Board’s second amended

complaint.

       A. Untimely Response to Complaint (Count I). On January 26,

2015, Turner received from the Board a complete copy of an ethics

complaint filed by K.D. regarding Turner’s relationship with W.B. After

Turner failed to respond, the Board mailed him a second copy by certified

mail that the postal service returned after Turner declined to retrieve it.

On May 7, at Turner’s request, the Board mailed Turner a third copy and

extended his deadline to respond to May 29. Turner still did not respond

by this extended deadline.

       On July 23, the Board informed Turner by email that it would seek

a suspension of his law license due to his failure to respond. The next

day, the Board filed a certificate of noncompliance with this court stating

that Turner failed to respond and asking the court to issue a notice of

possible temporary suspension of Turner’s license. Turner replied to the

       1The     Official Website    of   Will    Rogers,   http://www.cmgww.com/
historic/rogers/about/miscellaneous.html     (Oct.    5,    2016,    10:23   AM)
[https://perma.cc/CR3Y-LAQB.
                                     4

Board’s email, stating he had not yet received a complete copy of the

complaint. The Board sent Turner a fourth copy. Turner substantively

responded to the complaint on July 28—six months after he first received

it. Turner admits he knowingly failed to respond to the Board’s lawful

demand for information. He attributed his lack of responsiveness during

this period to his ADHD and depression.

      B. The Philip and Jackson Representations (Count II).             In

September 2014, Agok Philip retained Turner to represent him in four

criminal cases in Polk County. Philip made seven payments to Turner

totaling $1075, but Turner failed to deposit any of these sums in his

client trust account.     Turner stipulated that he was “not completely

familiar with the trust account process” at that time.     Turner initially

filed appearances in only two of Philip’s four cases, prompting judicial

inquiries into his role in the other two. He belatedly filed one appearance

only after repeated reminders by the court and even then without the

requisite certificate of service.

      Russell Jackson retained Turner to represent him in two criminal

cases in Polk County scheduled for a plea hearing on December 10.

Jackson made fourteen payments to Turner totaling $1880, but none

were deposited into Turner’s client trust account.       On December 9,

Turner filed motions to continue but did not bring these motions to the

assigned judge’s attention. Neither Jackson nor Turner appeared at the

scheduled plea hearing the next day. The judge denied the motions to

continue and issued warrants for Jackson’s arrest.       The Polk County

Sheriff arrested Jackson for failure to appear.

      On March 9, 2015, Turner received the Board’s complaint

regarding his representations of Philip and Jackson.      Turner failed to

respond.    On April 7, the Board sent Turner a second notice of the
                                          5

complaint by restricted certified mail. Turner failed to claim this letter.

On June 2, the Board again served the complaint by certified mail, and

Turner again failed to claim the letter.               The Polk County Sheriff

personally served Turner with the complaint on July 9. Turner claimed

he had already responded to this complaint, and the Board replied that it

had not received his response. The Board extended Turner’s response

deadline to July 21 at his request, but Turner missed the extended

deadline.   He substantively responded to this complaint only after the

Board filed its certificate of noncompliance with this court on July 24,

more than four months after first receiving it.               Turner concedes he

knowingly    failed   to   respond   to       the   Board’s   lawful   demand   for

information.

      C. Bankruptcy Cases (Count III). Turner admits he “was not as

familiar as he should have been with bankruptcy cases.”                 On May 5,

2014, he presented paper bankruptcy petitions for seven individuals,

even though electronic filing in that forum has been mandatory since

2000. His subsequent rule violations and failure to attend hearings led

to a number of rebukes, dismissals, and other sanctions, as follows.

      Turner filed a Chapter 7 bankruptcy case for Steve Cummings.

Turner reported that his fee was $875.               The U.S. Trustee moved to

dismiss the bankruptcy action and to order Turner to refund the fees.

The court scheduled a hearing on these motions. Turner failed to attend

the hearing, and the court granted both motions. A week later, Turner

filed a second bankruptcy petition for Cummings that omitted the

required listing of creditors, schedules, and statement of financial affairs.

The U.S. Trustee moved for an order to show cause for Turner to “explain

his failure to comply with the Order of this Court, the continued

deficiencies with his filing[s] . . . , his failure to appear at hearings and his
                                      6

overall practice before the Court.” Following a hearing, the court ordered

Turner to “supply the bankruptcy schedules bearing his clients’

signatures” and to deliver “the original power of attorney documents that

were executed involving any” of the clients identified in the order by the

next day.    The court extended by six days the deadline for Turner to

refund the $875 fee to Cummings.          Two days after the deadline for

refunding Cummings’s fee, Turner moved to vacate the refund order.

The   U.S.   Trustee   then   filed   a   status   report   noting    Turner’s

noncompliance.

      Turner filed a separate Chapter 7 bankruptcy case for Laura

Cummings without her required signatures, and the court scheduled a

hearing after Turner failed to correct these omissions.      Neither Turner

nor Cummings attended the hearing, and the court dismissed the case.

The court ordered Turner to attend training on the court’s electronic

filing system. Turner moved for relief from the order dismissing the case,

stating he missed the hearing due to illness. The U.S. Trustee objected

due to other problems in documents submitted by Turner.              The court

scheduled a hearing on the motion.          Turner also filed a motion to

reinstate the case. Neither Turner nor Cummings attended the hearing,

and the court denied Turner’s motions.         Turner then filed a second

bankruptcy case but omitted the filing fee or application to pay the fee in

installments and omitted the requisite schedules, statement of financial

affairs, credit counseling certificate, and listing of creditors.         The

bankruptcy trustee responded with a motion for order to show cause.

The court scheduled a hearing, which Turner failed to attend. The court

dismissed the second petition. A new lawyer took over Cummings’s case.

      Turner filed a Chapter 7 petition for Kelly Willard.           The U.S.

Trustee moved to compel the filing of additional and corrected documents
                                    7

and then moved to dismiss because Willard had not obtained the

requisite credit counseling.   Turner objected to the motion to dismiss,

and the court scheduled a hearing.      A day before the hearing, Turner

filed a motion to withdraw Willard’s petition.    The court granted the

motion to dismiss.

      After filing Chapter 7 bankruptcy cases for Walter Anhorn and

Lasandra Kearney, Turner filed reaffirmation agreements between his

clients and several creditors.      The U.S. Trustee objected to the

reaffirmation agreements.       Turner then moved to withdraw the

agreements. The U.S. Trustee moved to dismiss Anhorn’s case because

Anhorn had not obtained credit counseling as required. Turner objected

to the motion to dismiss and moved to withdraw Anhorn’s petition one

day before the hearing, which Turner failed to attend.        The court

dismissed the case. A new lawyer took over Anhorn’s matter.

      In Kearney’s case, Turner filed a motion to dismiss, stating that

Kearney did not qualify under Chapter 7 and planned to file under

Chapter 11.    After a hearing that Turner failed to attend, Kearney

appeared and stated she had not authorized Turner to file the motion to

dismiss.   The court ordered the motion to dismiss withdrawn and

ordered Turner to refund $800 to Kearney that month.          The court

dismissed Kearney’s case after she failed to meet its deadline to obtain

new counsel.

      Turner filed Chapter 7 bankruptcy cases for Fred Leaming and

Rick Andreas. The U.S. Trustee moved to dismiss both cases and sought

refunds of fees paid to Turner and an order directing Turner to pay the

fees associated with refiling each case. The court dismissed both cases.

Turner then moved to reinstate the cases.        He also filed a second

bankruptcy petition in each case. Following a hearing, the court ordered
                                     8

Turner to refund $497.50 to Leaming.       Turner did not comply, so the

U.S. Trustee moved for an order to show cause and to dismiss Leaming’s

second case.    The bankruptcy trustee also moved for order to show

cause, in part because Turner failed to appear for the meeting of

creditors and provided no verified, justifiable excuse for his absence.

After a hearing, which Turner failed to attend, the court dismissed

Leaming’s second case. The court entered judgment in favor of Leaming

and against Turner for $497.50.      In Andreas’s second case, the court

ordered Turner to “address the deficiencies discussed on the record and

[to] take all steps necessary to ensure that he is able to represent clients

in bankruptcy cases in this forum in a competent fashion.”         Andreas

received his discharge in bankruptcy a few months later.

      On December 5, 2014, the bankruptcy court judge filed an order

for Turner to show cause regarding cases he filed for Cummings, Willard,

Anhorn, and Kearney. The court identified multiple problems, including

that Turner filed documents that violated electronic filing rules, lacked

required information and signatures, contained inaccurate information,

or lacked his client’s authorization. The court also noted Turner failed to

appear at four court hearings, failed to abide by court orders to produce

records and refund fees, and may have made misrepresentations to the

court. The judge determined that Turner’s conduct violated Bankruptcy

Rule 9011(b), which states,

            By presenting to the court (whether by signing, filing,
      submitting, or later advocating) a petition, pleading, written
      motion, or other paper, an attorney or unrepresented party
      is certifying that to the best of the person’s knowledge,
      information, and belief, formed after an inquiry reasonable
      under the circumstances,
                  (1) it is not being presented for any improper
            purpose, such as to harass or to cause unnecessary
            delay or needless increase in the cost of litigation;
                                       9
                    (2) the claims, defenses, and other legal
              contentions therein are warranted by existing law or
              by a nonfrivolous argument for the extension,
              modification, or reversal of existing law or the
              establishment of new law;
                    (3) the allegations and other factual contentions
              have evidentiary support or, if specifically so identified,
              are likely to have evidentiary support after a
              reasonable opportunity for further investigation or
              discovery[.]

Fed. R. Bankr. P. 9011(b).       The judge concluded that sanctions were

warranted and ordered Turner to complete four hours of legal ethics

education and four hours of legal education on the “operation and

management of a law office.”         The court entered judgments against

Turner in favor of these clients. At the time of the commission’s hearing,

Turner had not satisfied the judgments.

      D. The      Lindemann      Representation      (Count    IV).     Lowell

Lindemann retained Turner to represent him in a criminal case in Polk

County.   Lindemann made nine payments to Turner totaling $2190.

Turner failed to deposit any of those payments into his client trust

account. Turner admits he “was unaware of the rule that unearned fees

had to be deposited into his trust account.” Turner failed to appear for

the pretrial conference and status hearing. Three days before the next

pretrial conference, Turner filed a motion to continue. The court denied

the motion.     Turner and Lindemann failed to appear at the pretrial

conference, and the judge issued a warrant for Lindemann’s arrest.

Lindemann was arrested and had to post a $5000 cash-only bond to be

released from jail. Turner filed a motion to suppress but did not attend

the hearing on the motion, so the court deemed the motion withdrawn.

The court accepted Lindemann’s guilty plea two days later and scheduled

his sentencing hearing. Turner failed to attend Lindemann’s sentencing
                                    10

hearing.   Lindemann waived representation by counsel and proceeded

with the sentencing pro se.

      E. The Guisinger Representation (Count V). In May 2015, Todd

Guisinger retained Turner to represent him in a Polk County criminal

case (third offense operating while intoxicated (OWI)).          Turner’s fee

agreement with Guisinger stated, “Attorney Appearance fee shall be

$600. Payments of $130 shall be paid on 5/30/15, after the receipt of

attorney appearance fee, every Friday . . . for the duration of the

proceedings.”   This fee agreement did not set a cap on the fees or

establish a flat fee. Guisinger made thirteen payments to Turner totaling

$2190, but Turner deposited none of the payments into his client trust

account because “he was fully unaware of the rule that unearned fees

had to be deposited into his trust account.”

      The court rescheduled the pretrial conference three times at

Turner’s request due to his “scheduling conflicts.”       The court then

appointed a public defender to represent Guisinger, who had terminated

Turner as his lawyer.     When asked to provide an accounting of the

services provided to Guisinger, Turner responded that he “would not be

able to provide invoices because [he] rendered services to [Guisinger] on a

flat fee as opposed to rendering services on an hourly basis.”

      F. The Kemp Representation (Count VI). Mark Kemp retained

Turner in March 2015 to represent him in a Polk County criminal case.

Kemp made twenty-six payments by October totaling $3505. Turner did

not deposit any payments from Kemp into his client trust account

because he was “unaware of the rules.”         Turner filed a motion to

suppress fifteen days late and a motion for depositions at state expense

thirty-eight days late. The state resisted both motions as untimely. The

court denied the motion to suppress as untimely, noting Turner “made
                                    11

no argument to justify the late filing.” After Turner failed to appear for a

change of plea hearing, the court appointed a public defender to

represent Kemp.

      G. Contempt in Mahaska County (Count VII).            Turner tried a

case in Mahaska County, which the judge submitted to the jury late

afternoon. The next day, the jury reported it was deadlocked. Because

the judge was unable to contact Turner, she declared a mistrial and

rescheduled the jury trial for a few months later. The judge conducted a

hearing in which Turner participated by phone. The judge found Turner

in contempt of court and ordered him to complete forty hours of

community service in Mahaska County and to pay the costs.            At the

compliance hearing ten days later, the judge found Turner in contempt of

court for not complying with the previous order.        The court ordered

Turner to serve thirty days in jail with the opportunity to purge this

contempt by completing the previously ordered community service within

two months. Turner complied by completing the community service, and

the judge dismissed the contempt action at his cost. At the time of the

commission’s hearing, Turner had not paid the costs.

      H. The Robinson and Dean Representations (Count VIII).

Jordan Robinson retained Turner to represent him in a criminal case in

Story County. They failed to attend a pretrial conference, and the court

issued a bench warrant for Robinson’s arrest. The next day, Turner filed

a motion to recall the warrant.    The sole reason he gave for filing the

motion was “[t]hat the Court submitted a bench warrant.”         The court

found no good cause existed to recall the warrant and denied the motion.

The sheriff arrested Robinson, who was then released without bond.

Turner failed to appear for the second day of Robinson’s jury trial. The

court declared a mistrial and rescheduled the trial.
                                     12

      Jordan Dean retained Turner to represent him in a criminal case

in Story County. Turner and Dean failed to attend the arraignment, and

Turner neglected to file a written arraignment. The court issued a bench

warrant for Dean’s arrest. Turner then filed a motion to recall the bench

warrant and later filed a written arraignment and plea of not guilty. The

court canceled the arrest warrant.

      I. Contempt in Story County (Count IX).         The district court

entered an order, requiring Turner to “show cause, if any, why he should

not be found in contempt for having failed to appear” for the second day

of Robinson’s jury trial in March 2016. Turner moved to continue the

hearing, which the court denied. Turner failed to appear, and the court

ordered a warrant for Turner’s arrest. Turner was arrested and released

on bond. Another judge found Turner in contempt. The court ordered

Turner to pay the jury costs of $1920.75 and a $500 fine.      The order

provided that the payments were due immediately and would be

considered delinquent if not paid within thirty days. At the time of the

commission’s hearing, Turner had not yet made these payments.

      J. The Ramsey Representation (Count X).         In January 2016,

Brian Ramsey retained Turner to represent him in a Polk County

criminal case. The fee agreement between Turner and Ramsey stated,

      Attorney’s retainer shall be $1000 and will vest with Turner
      Law Office immediately upon receipt.           The rate for
      representation shall be $1000. Client shall pay $2,000 total.
      $500 of the rate for representation shall vest 2/5/1[6]. The
      remaining $500 shall vest 2/12/16.

Ramsey pled guilty to second offense OWI. His plea agreement stated

that Ramsey would serve his sentence at the Fort Des Moines

Correctional Facility, but noted the court was not bound by the

agreement and could impose the maximum sentence.              The court
                                   13

sentenced Ramsey to prison for up to two years and set the appeal bond

at $2000, cash only.     On April 29, 2016, Turner moved for an order

“Pro Nunc Tunc,” asking the court to strike the sentencing order “due to

all parties involved misunderstanding [Ramsey’s] eligibility for the

Fort[] Des Moines Program.” The motion asked that Ramsey be released

and “that a new pretrial conference be set to determine the direction of

[Ramsey’s] proceedings accordingly.” The court scheduled a hearing on

this motion for May 13. On May 2, Turner filed a notice of appeal.

      On May 13, the district court denied Turner’s motion, stating,

“After discussing this matter, in the absence of [Turner], the record

establishes that the case has been appealed to the Iowa Supreme Court.

Since the case is . . . pending appeal, this Court no longer has

jurisdiction of this matter.” The order noted that Turner arrived at the

hearing forty-five minutes late.

      On May 18, Turner and Ramsey entered into a second fee

agreement. Turner agreed to “represent [Ramsey’s] interests . . . whereby

the following will be filed[:] withdraw of appeal, motion to vacate

judgment, and motion to suppress.” The agreement provided that a flat

fee of $500 would “vest with [Turner] immediately upon receipt.”

      Because Turner failed to file the combined certificate and to pay

the filing fee, the appellate clerk sent Turner a “Notice of Default and

Assessment of Penalty” on June 1. Turner did not cure the default, so

we dismissed Ramsey’s appeal. Turner then filed a motion to reconsider

the district court’s judgment, and the district court scheduled a hearing

for July 18. On that date, the appellate clerk issued procedendo. The

district court established a briefing schedule and scheduled a hearing for

August 8. Ramsey and Turner then entered into a third fee agreement
                                     14

providing that Turner would represent Ramsey for the sentencing

hearing for a flat fee of $750.

      After the hearing on August 8, the district court denied Ramsey’s

motion to reconsider the sentence, noting “the court is not bound by any

determination of counsel by any plea negotiations.” The court stated, “I

know that I did not promise you that you would be going to the

Fort Des Moines facility.” The court explained, “I just don’t believe that

that was an understanding at the time, that you would not be going to

prison if you couldn’t get into the Fort Des Moines.”

      K. The Dondo Representation (Count XI).               Comfort Dondo

retained Turner to represent her in a Polk County criminal case in

January 2016. Turner filed three consecutive motions to continue the

pretrial conference. The court granted the first two but denied the third.

The court ordered Dondo and Turner to personally appear on March 21.

Turner failed to appear. After waiting an hour and twenty-five minutes,

the court made a record with Dondo and the prosecutor. The court set a

hearing on the state’s oral motion for sanctions against Turner based on

his failure to appear. Turner requested a continuance to retain counsel.

The court continued the sanctions hearing. At the rescheduled hearing

on sanctions, the court found Turner in contempt, noting,

      Turner violated his obligation to appear or to inform the
      court he would not be appearing. To date, he has not
      presented any adequate excuse for failing to do so. This
      dereliction of duty constitutes a willful neglect or violation of
      duty and a violation of the process of the court. It was a
      volitional act done by one who should reasonably be aware
      that his conduct is wrongful. [Turner’s] nonappearance
      resulted in obstruction of the administration of justice.
      Further, it is obvious similar conduct has occurred in several
      cases and jurisdictions in the past.
                                    15

The court ordered Turner “to implement a docket-control system to track

key deadlines and obligations” and fined him $250. Turner had not paid

this fine at the time of the commission’s hearing.

      L. Client Trust Account Audit (Count XII). In his 2014 Client

Security Commission Combined Statement and Questionnaire, Turner

falsely answered “yes” to   these questions, “Do you keep all funds of

clients for matters involving the practice of law in Iowa in separate

interest-bearing trust accounts located in Iowa?” and “Are all retainers

. . . deposited in your trust account?”   Turner asserts he misread the

questions without deliberately intending to mislead the Client Security

Commission.

      In his 2015 questionnaire, Turner answered “NA” (“Not applicable”)

to those questions, as well as questions such as, “Are reconciliations of

your trust account balances with bank statement balances and

individual client ledger balances performed monthly?” While Turner had

opened a client trust account at U.S. Bank in September 2014, Turner’s

questionnaire failed to identify any financial institution in which he

maintained such an account.

      In August 2015, Charles Brinkmeyer began an audit of Turner’s

client trust account. Brinkmeyer introduced himself as a Client Security

Commission auditor and requested a meeting. Because Turner asked for

a list of topics to be discussed at the meeting, Brinkmeyer sent a more

detailed message about the audit process.      They agreed on a time to

meet, yet at their initial meeting, Turner provided minimal responses to

Brinkmeyer and argued he had received inadequate notice.          Turner

identified his client trust account at U.S. Bank, but the Office of

Professional Regulation had no records that this account was an Interest

on Lawyers Trust Account (IOLTA).
                                    16

      Turner told Brinkmeyer that he issued notices and accountings to

clients when he withdrew funds from the client trust account and that he

maintained a client ledger.     He produced a spreadsheet as his client

ledger. This was his only record of client payments and expenses.

      Turner and Brinkmeyer agreed to meet again in September.

Brinkmeyer agreed to send Turner a written request for records he

wanted to review and sent this request on August 18. The same email

also reminded Turner of their next meeting.

      On August 27, the Client Security Commission issued a Notice of

Delinquency to Turner. The notice alleged that Turner failed to cooperate

with the audit and that he failed to comply with requests for information

needed to complete the audit.

      Turner and Brinkmeyer met again on September 14 at Turner’s

office. Turner stated that he had to leave soon to attend a court hearing

in Carroll County that started in an hour and a half. Turner explained

that he had not put the meeting on his calendar and had been unable to

reschedule the hearing. Turner printed a spreadsheet for Brinkmeyer to

review that began on January 1, 2015, even though Brinkmeyer

requested records beginning in September 2013.

      The following day, Turner wrote to the assistant director for the

Supreme Court Boards and Commissions. He stated, “Provided the type

of work I do for clients the money I receive vests immediately where I

have no reason to place money in a trust account.” Turner later wrote to

Brinkmeyer, noting,

      The vast majority of cases I’ve taken since the beginning of
      my practice involved an agreement that provided the money I
      received from payments vested with me immediately thus
      making the need for me to hold money in my attorney trust
      account not required. However, from this experience I have
                                      17
         learned the proper way to account for my funds in an
         instance where such an agreement is not in place.

The Client Security Commission issued another Notice of Delinquency to
Turner alleging that he failed to comply with requests for information.

         Turner filed an affidavit on December 17, in which he stated that

when he began his law practice, he opened a client trust account at

Wells Fargo Bank but no longer had access to those account records. He

also stated that he opened his current client trust account at U.S. Bank

in September 2014. He acknowledged that he did not create or maintain

any three-way reconciliations from September 2013 to September 2015

because he believed that under his fee agreements, he did not need to

deposit client funds in a client trust account. For the same reason, he

did not create or maintain client subaccount ledgers from March through

September 2015. Turner’s affidavit also stated that he did not create or

maintain retainer agreements, invoices, accountings, or notices for

several of his clients, nor did he create or maintain a receipt book.

         On May 13, 2016, Turner responded to Brinkmeyer’s document

request regarding eight clients by stating, in part,

         I collect an appearance fee to begin working on someone’s
         case then begin collecting weekly installments for the flat
         rate I’m charging in a given case. I don’t charge by the hour.
         I don’t accept money that I haven’t earned.

The Client Security Commission issued Turner another Notice of

Delinquency on July 15.         The same month, the Board opened its

investigation into Turner’s compliance with the client trust account

rules.     Turner responded to the Board’s notice of investigation on

August 31. He reported that some of the documents requested by the

Client Security Commission did not exist and acknowledged that his

recordkeeping practices could have been “better.” He asserted that he
                                      18

had not intentionally destroyed any records. Turner also reported that

he used flat fee agreements. He stated that he “perform[ed] work on [the

clients’] respective cases each week, and at the end of each week,

payment for [his] services would be due.” He denied commingling client

funds with his funds, relying on court rule 45.10 (flat fee) for the

proposition that he only had to deposit advance payments into the client

trust account. He then explained that his clients never made advance

payments:

      [W]hen my clients pay me, it is for work that I have already
      provided. Therefore, the funds are placed into my own
      account because those funds have been earned. My only
      qualm, however, concerns my failure to maintain a complete
      accounting of records.

Turner further explained that he

      did not provide the Commission with copies of the monthly
      three-way trust account reconciliations or client sub-account
      ledgers because [he] did not create or maintain such records.
      [He] did not believe it was necessary to create the
      reconciliations because [he] never received advance fees and
      expense payment that would require [him] to deposit certain
      funds into the client trust account. . . . Because [he] earned
      the weekly payments from [his] clients, those payments did
      not need to be deposited in the trust account. . . . Per [his]
      agreements with each client, all funds received in those
      weekly payments served as compensation for the services
      [he] rendered in the previous week, and [he] would deduct
      each payment from the total quoted price for [his] legal
      services.

      In his 2016 Combined Statement and Questionnaire, Turner

answered “NA” to several questions, including “Do you keep all funds of

clients for matters involving the practice of law in Iowa in separate

interest-bearing   trust   accounts   located   in   Iowa?”   and   “Are   all

retainers . . . deposited in your trust account?” On December 6, 2016,

the Client Security Commission issued a Notice of Delinquency alleging

that Turner failed to comply with requests for information.
                                     19

      During the audit, Turner provided documentation to Brinkmeyer

about some of Turner’s clients.        This documentation showed that

Turner’s fee agreements did not establish a flat fee or set a cap on what

the client’s fees would be.   For example, the fee agreement for Travon

Lackland stated, “Attorney’s retainer fee is $400. Remaining fee shall be

$150 a week for the duration of the proceedings.”

      Turner’s fee agreement for Billy McKinney provided for an

“appearance fee”:

      Attorney appearance fee of $750 shall be paid to Turner Law
      Office PLLC US Bank Account. $175 will be paid each
      Friday to Turner Law Office PLLC US Bank Account following
      the receipt of appearance fee starting 5/1/15 until the
      completion of the case.

This fee agreement provided for payment to Turner’s operating account,

not a client trust account.

      Turner’s fee agreements with Nakeisha Brown and Calvin Lacey

similarly failed to establish a flat fee or set a cap on fees. Turner did not

deposit any payments from Lackland, McKinney, Brown, or Lacey into

his client trust account. His fee agreement with Tabatha Carlson stated,

“Appearance (start) fee shall be $650.       Attorney fee shall be $1900.

Payments of $300 shall be paid bi-weekly beginning 10/18/2016 until

outstanding balance is paid. All payments vest upon receipt. . . .”

      Brinkmeyer’s April 24, 2017 report noted that while Turner’s

records for 2015 disclosed that he received over $92,000 in client fees, he

deposited only $1376 into his client trust account. Based on the records

Turner provided, the auditor concluded Turner had not prepared or

retained any form of check register, client ledgers, client invoices, notices

and accountings prepared contemporaneously with withdrawal of funds

from the client trust account, or other records required under court
                                     20

rules. With regard to his client trust account, Turner had not prepared

monthly triple reconciliations, maintained records to show the source of

deposits, retained records for electronic transfers, or retained bank

statements.    Turner also had withdrawn cash from the client trust

account on at least two occasions.        Some of Turner’s fee agreements

required weekly payments to Turner regardless of what services he

provided or directed payments to Turner’s operating account, rather than

his client trust account.

      Turner responded to the audit report on May 19. He reported that

he failed to maintain complete records as required by the court rules. He

stated, “While imperfect, [his] system of accounting was not careless with

client funds.”     He acknowledged he provided “factually incorrect

information” on his yearly questionnaires. He stated he did not intend to

“stymie” the auditor but was operating with only one laptop and therefore

had difficulty getting information to the auditor in a timely fashion.

      M. Disciplinary Proceedings. We suspended Turner’s law license

on the Board’s motion on December 28, 2016, pursuant to Iowa Court

Rule 34.14 (interim suspension for threat of harm). On March 6, 2017,

the Board filed its complaint against Turner with the commission,

alleging numerous violations of the Iowa Rules of Professional Conduct.

Turner and the Board entered into a joint stipulation to allow Turner to

have his license conditionally reinstated. After a hearing, we reinstated

his license on May 17 and ordered Turner to “comply with all conditions

imposed by the joint stipulation,” including that Turner limit his practice

to criminal law and family law with no more than eight clients at a time

and further restricting his criminal representation to defendants charged

with Class D felonies or misdemeanors. These limitations have remained

in place.
                                     21

      On November 8, 2017, the Board filed a second amended

complaint.    The parties submitted a joint stipulation, which the

commission accepted on November 13. The commission held a hearing

on the issue of sanctions the same day, and the parties submitted

posthearing briefs.     The commission issued its Findings of Fact,

Conclusions of Law, and Recommendations on February 26, 2018. The

commission found Turner violated the rules as charged in the Board’s

second amended complaint and recommended we impose an additional

three-month suspension with several conditions for reinstatement.

While acknowledging the “seriousness of the offenses,” the commission

relied in mitigation on Turner’s “relative lack of experience in the practice

of law” and his “medical conditions and mental health issues.”

      II. Scope of Review.

      “We review attorney disciplinary proceedings de novo.”            Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Silich, 872 N.W.2d 181, 188 (Iowa

2015).   “The Board must prove attorney misconduct by a convincing

preponderance of the evidence, a burden greater than a preponderance of

the evidence but less than proof beyond a reasonable doubt.”           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Morse, 887 N.W.2d 131, 138 (Iowa

2016) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weiland, 862
N.W.2d 627, 634–35 (Iowa 2015)).          While we give the commission’s

findings and recommendations respectful consideration, we are not

bound by them. Id.

      Stipulations of fact are binding on the parties, but we are not

bound by stipulations of violations or sanctions. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 651 (Iowa 2013). Instead, we

review the stipulation and record to determine whether a violation

occurred and what sanction is appropriate. Id.
                                        22

      III. Ethical Violations.

      The parties stipulated to the foregoing facts and to Turner’s

violation of several rules. Upon our de novo review, we conclude Turner

violated multiple disciplinary rules.

      A. Neglect.    While “[o]ur rules of professional responsibility no

longer expressly refer[ence] . . . neglect, . . . we continue to sanction

neglect through several rules.     Silich, 872 N.W.2d at 188.    “We have

recognized that rules 32:1.3 (diligence), 32:1.4 (client communication),

and 32:3.2 (expediting litigation) all sanction neglect.” Id. at 188–89. We

address each rule separately.

      1. Due diligence.    Rule 32:1.3 states, “A lawyer shall act with

reasonable diligence and promptness in representing a client.” Iowa R.

Prof’l Conduct 32:1.3. The commission found Turner violated this rule.

“When an attorney ‘fails to appear at scheduled court proceedings, does

not make the proper filings, or is slow to act on matters,’ he or she

violates rule 32:1.3.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weiland,

885 N.W.2d 198, 208 (Iowa 2016) (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kingery, 871 N.W.2d 109, 117 (Iowa 2015)). Turner

repeatedly failed to attend hearings. Three of his clients were arrested

for failing to appear.    Turner missed deadlines for filing a motion to

suppress and a motion for depositions at state expense. Rule 32:1.3 is

also violated when an attorney’s neglect results in the client’s loss of a

right to appeal. Clarity, 838 N.W.2d at 658. Turner failed to cure his

defaults in the Ramsey appeal, resulting in its dismissal. We conclude

Turner violated rule 32:1.3.

      2. Client communication.     Rule 32:1.4(a)(1) requires attorneys to

“promptly inform the client of any decision or circumstance with respect
                                    23

to which the client’s informed consent . . . is required.”    Iowa R. Prof’l

Conduct 32:1.4(a)(1). Comment 2 states,

      If these rules require that a particular decision about the
      representation be made by the client, paragraph (a)(1)
      requires that the lawyer promptly consult with and secure
      the client’s consent prior to taking action unless prior
      discussions with the client have resolved what action the
      client wants the lawyer to take.

Id. r. 32:1.4 cmt. 2. Turner without his client’s authorization moved to

dismiss her Chapter 7 bankruptcy case. We agree with the commission’s

determination that Turner violated rule 32:1.4(a)(1).

      Rule 32:1.4 also requires an attorney to “reasonably consult with

the client about the means by which the client’s objectives are to be

accomplished.”     Id. r. 32:1.4(a)(2).   The commission found Turner

violated this rule with his bankruptcy clients. In several cases, Turner

had to file a second bankruptcy petition after the first was dismissed

because Turner violated pleading requirements or his client had not

obtained the required prepetition credit counseling.         In sanctioning

Turner, a bankruptcy judge noted that Turner’s clients reported that he

did not communicate information to them, and the clients were unaware

that Turner would not represent them at hearings. We find that Turner

violated rule 32:1.4(a)(2).

      The commission also found Turner violated subparagraph 3, which

requires an attorney to “keep the client reasonably informed about the

status of the matter.” Id. r. 32:1.4(a)(3). This includes keeping the client

reasonably informed about “significant developments affecting the timing

or the substance of the representation.” Id. r. 32:1.4 cmt. 3. We have

held an attorney violated this rule by failing to inform clients of court

dates resulting in their arrests for failure to appear.   See Clarity, 838
24
N.W.2d at 657. Turner failed to inform several clients of court hearings,

which resulted in the arrest of three clients, two of whom were jailed.

      We have also found an attorney violated this rule by failing to

inform clients of upcoming court dates in civil cases. See Weiland, 885
N.W.2d at 209 (noting that the attorney did not inform his client of an

upcoming pretrial conference for a divorce case).            Turner failed to

communicate with a bankruptcy client regarding a hearing, and after

Turner and his client failed to attend, the judge dismissed the case.

Turner and his client then missed the subsequent hearing on the

motions for relief from dismissal and for reinstatement of the case. The

court therefore denied both motions. We determine that Turner violated

rule 32:1.4(a)(3).

      Additionally, an attorney “shall explain a matter to the extent

reasonably necessary to permit the client to make informed decisions

regarding the representation.”      Iowa R. Prof’l Conduct 32:1.4(b).      An

attorney violates this rule by failing to explain an alternative course of

action that is reasonably necessary to permit the client to make an

informed decision on the matter. See Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Ta-Yu Yang, 821 N.W.2d 425, 430 (Iowa 2012).             We find that

Turner did not communicate with a bankruptcy client “to the extent

reasonably necessary to permit [her] to make informed decisions” such

as whether it would be proper to file a Chapter 7 or Chapter 11 case.

Iowa R. Prof’l Conduct 32:1.4(b).

      Additionally, the misunderstanding with regard to Ramsey’s plea

agreement evinces a lack of communication on Turner’s part that

prevented Ramsey from making informed decisions. The court sentenced

Ramsey    to   prison   and   rejected    the   contention   there   was   an
                                          25

understanding he would avoid prison. We conclude Turner violated rule

32:1.4(b).

      3. Expediting litigation. An attorney “shall make reasonable efforts

to expedite litigation consistent with the interests of the client.”            Id.

r. 32:3.2. The commission found Turner violated this rule. We have held

an attorney’s failure to meet deadlines violates this rule. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Conroy, 845 N.W.2d 59, 65 (Iowa 2014).

Turner missed deadlines and failed to file the proper documents,

resulting in delays and dismissals.            We conclude Turner violated rule

32:3.2.

      B. Trust Account Violations.               The commission found Turner

violated     multiple   provisions   of   rule    32:1.15,    which   governs   the

safeguarding of client property, as well as directs that client trust

accounts are governed by chapter 45.              He professed his unfamiliarity

with these rules, but ignorance is no excuse. These rules play a vital role

in safeguarding client funds, as underscored by Turner’s failure to

comply with court orders to refund fees to several bankruptcy clients.

These rules also ensure a paper trail for cash payments that helps

prevent underreporting income to avoid taxes.                See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Santiago, 869 N.W.2d 172, 179 (Iowa 2015) (“The

failure to deposit cash retainers potentially facilitates income tax

avoidance.”).

      The commission found Turner violated rule 32:1.15(a), which

states,

      A lawyer shall hold property of clients or third persons that
      is in a lawyer’s possession in connection with a
      representation separate from the lawyer’s own property.
      Funds shall be kept in a separate account. Other property
      shall be identified as such and appropriately safeguarded.
      Complete records of such account funds and other property
                                     26
      shall be kept by the lawyer and shall be preserved for a
      period of six years after termination of the representation.

Iowa R. Prof’l Conduct 32:1.15(a). Turner often failed to deposit client
funds in a separate account and kept incomplete records. We conclude

that Turner violated rule 32:1.15(a).

      The commission found Turner violated rule 32:1.15(c), which

requires an attorney to “deposit into a client trust account legal fees and

expenses that have been paid in advance, to be withdrawn by the lawyer

only as fees are earned or expenses incurred.” Id. r. 32:1.15(c). We have

held that a failure to deposit cash retainers in the trust account violates

this rule. See Santiago, 869 N.W.2d at 179. We also have held that an

attorney violates this rule by “prematurely depositing” advance fees into

an operating account.         Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lubinus, 869 N.W.2d 546, 549 (Iowa 2015). Turner failed to deposit the

retainer or “appearance fee” in his trust account in his representation of

several clients. Turner used a fee agreement that provided for payments

into his operating account instead of a client trust account.       His fee

agreements, which provide for payments that “vest upon receipt,”

demonstrate an attempt to avoid the requirement of depositing advance

fees into a trust account and the prohibition against withdrawing fees

before they are earned.       Cf. Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Sullins, 648 N.W.2d 127, 134 (Iowa 2002) (“[S]imply labeling

the initial funds as ‘non-refundable, flat fees’ does not save [an attorney]

from his obligation to deposit them into trust accounts.”). We conclude

Turner violated 32:1.15(c).

      The commission also found Turner violated rule 32:1.15(f) by

failing to comply with court rules governing client trust accounts. Rule

32:1.15(f) states, “All client trust accounts shall be governed by chapter
                                      27

45 of the Iowa Court Rules.” Iowa R. Prof’l Conduct 32:1.15(f). Because

we find violations of chapter 45, Turner’s conduct violated rule 32:1.15(f).

      Rule 45.1 requires funds received by an attorney “arising out of the

practice of law” to “be deposited in one or more identifiable interest-

bearing trust accounts.” Iowa Ct. R. 45.1. Turner frequently failed to

deposit many payments he received from clients into a client trust

account. We conclude Turner violated rule 45.1.

      “Rule 32:1.15 incorporates Iowa Court Rule 45.7, which directs a

lawyer as to how to handle a retainer.”       Clarity, 838 N.W.2d at 655

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCarthy, 814 N.W.2d
596, 607 (Iowa 2012)).      Rule 45.7 requires an attorney to “deposit

advance fee and expense payments from a client into the trust account”

and limits the attorney to withdrawing these payments “only as the fee is

earned or the expense is incurred.” Iowa Ct. R. 45.7(3). The rule also

requires a lawyer who accepts “advance fee or expense payments” to

“notify the client in writing of the time, amount, and purpose of any

withdrawal of the fee or expense” and provide a complete accounting. Id.

r. 45.7(4). This notice must be transmitted to the client “no later than

the date of the withdrawal.”    Id.   In numerous cases, Turner failed to

deposit retainer fees into a client trust account. Additionally, in each of

the three fee agreements between Turner and Ramsey, Turner required

advance payments but did not notify Ramsey of any withdrawals. We

agree that Turner violated rules 45.7(3) and 45.7(4).

      Rule 45.2(3) sets forth in detail the types of financial records

attorneys are required to maintain for client trust accounts and billing.

See Iowa Ct. R. 45.2(3). Rule 45.2(3)(a) requires an attorney to “maintain

current financial records” and retain various “records for a period of six

years after termination of the representation.” Id. r. 45.2(3)(a). The rule
                                          28

also provides that “[r]eceipts must be deposited [in client trust accounts]

intact and records of deposit should be sufficiently detailed to identify

each item.” Id. r. 45.2(3)(b)(2). Withdrawals from a client trust account

must “be made only by check payable to a named payee and not to cash,

or by authorized bank transfer.” Id. r. 45.2(3)(b)(3). Records required by

rule 45.2(3) can be maintained electronically, but the records still must

comply with the rules. Id. r. 45.2(3)(c).

       Turner retained copies of retainer agreements as required by rule

45.2(3)(a)(3), but failed to provide Brinkmeyer with the other records he

was required to retain. Turner failed to keep adequate check registers,

client ledgers, client invoices, and notices and accountings prepared

contemporaneously with the withdrawal of funds from the client trust

account. Turner failed to prepare triple reconciliations of the client trust

account on a monthly basis, nor did he maintain records to show the

source of client trust account deposits. Turner did not retain client trust

account bank statements or records for electronic transfers. For several

clients, Turner failed to deposit receipts in his client trust account or

follow the specific requirements for withdrawing money from his trust

account. We agree that Turner violated rule 45.2(3). 2

       Additionally, an attorney “may not charge a nonrefundable special

retainer or withdraw unearned fees.” Id. r. 45.9(2). A special retainer is

a fee “charged for the performance of contemplated services rather than

for the lawyer’s availability” that is “paid in advance of performance of

those services.” Id. r. 45.9(1). We have held that “it is unethical for a

lawyer to enter into a nonrefundable advance-fee contract except in a

case involving a general retainer.”        Iowa Supreme Ct. Att’y Disciplinary

       2The   commission concluded that Turner violated these specific provisions: rule
45.2(3)(a)(1)–(2), (4)–(10); rule 45.2(3)(b)(2)–(3); and rule 45.2(3)(c). We agree.
                                     29

Bd. v. Vilmont, 812 N.W.2d 677, 679 (Iowa 2012). Turner’s fee agreement

with Carlson provided for an “appearance (start) fee” of $650 and noted

that “[a]ll payments vest upon receipt.” Turner violated rule 45.9(2) by

charging what was in essence a nonrefundable special retainer.

      Under rule 45.10(2), “[i]f the client makes an advance payment of a

flat fee prior to performance of the services, the lawyer must deposit the

fee into the trust account.” Iowa Ct. R. 45.10(2). While the “lawyer and

client may agree as to when, how, and in what proportion the lawyer may

withdraw funds from an advance fee payment of a flat fee,” their

agreement “must reasonably protect the client’s right to a refund of

unearned fees if the lawyer fails to complete the service or the client

discharges the lawyer.”   Id. r. 45.10(3).   “In no event may the lawyer

withdraw unearned fees.” Id. Turner’s initial fee agreement with Ramsey

provided for a flat fee of $2000, with $1000 to be paid up front.      The

agreement also provided that the flat fee would “vest” with Turner

immediately upon receipt.     Turner neglected to deposit this advance

payment into his client trust account. We conclude Turner violated rule

45.10(2) and rule 45.10(3).

      C. Other Violations.     The commission found Turner violated

several other rules.

      1. Competence.      Rule 32:1.1 states, “A lawyer shall provide

competent representation to a client. Competent representation requires

the legal knowledge, skill, thoroughness, and preparation reasonably

necessary for the representation.”    Iowa R. Prof’l Conduct 32:1.1.    To

establish that an attorney’s conduct amounts to incompetence, the

Board must show “the attorney did not possess the requisite legal

knowledge and skill to handle the case.”      Conroy, 845 N.W.2d at 64
                                     30

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Thomas, 794 N.W.2d
290, 293 n.2 (Iowa 2011)).

      The     commission     determined   Turner   violated   rule   32:1.1

representing clients in bankruptcy proceedings.       He presented paper

bankruptcy petitions, even though electronic filing has been mandated

since 2000.     Turner frequently filed petitions without the requisite

schedules, statement of affairs, and list of creditors. Turner lacked the

requisite legal knowledge to handle his clients’ bankruptcy cases.      We

determine he violated rule 32:1.1.

      2. Unreasonable fees.     Rule 32:1.5(a) provides that an attorney

“shall not make an agreement for, charge, or collect an unreasonable fee

or an unreasonable amount for expenses, or violate any restrictions

imposed by law.” Iowa R. Prof’l Conduct 32:1.5(a). The rule lists factors

to be considered in determining if a fee is reasonable, including “the time

and labor required.” See id. Comment 1 to the rule notes that “[a] fee

that is otherwise reasonable may be subject to legal limitations.”       Id.

r. 32:1.5 cmt. 1. We have found that an attorney violated this rule by

withdrawing advance fees before they had been earned, noting that

“[t]aking fees in advance of earning them is illegal.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 586 (Iowa 2011)

(quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. D’Angelo, 619
N.W.2d 333, 337 (Iowa 2000)); cf. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Rhinehart, 827 N.W.2d 169, 181 (Iowa 2013) (concluding attorney

collected an unreasonable fee in violation of this rule by failing to deduct

fees the client previously paid, as was required by their later agreement).
                                            31

        Several of Turner’s fee agreements for individual cases did not

establish a flat fee, 3 retainer agreement, 4 or set a cap on the clients’ fees.

Instead, these fee agreements provided for weekly or biweekly payments

until the completion of the case, regardless of whether Turner worked on

the case each week. One fee agreement provided for payment to Turner’s

operating account, not a client trust account. Another agreement stated

that “[a]ll payments vest upon receipt” regardless of whether Turner

actually worked on that case and contrary to his obligation to return

unearned fees. See Iowa R. Prof’l Conduct 32:1.5 cmt. 4 (“A lawyer may

require advance payment of a fee, but is obliged to return any unearned

portion.”). We conclude that Turner violated rule 32:1.5(a).

        3. Frivolous claims and contentions. Rule 32:3.1 states in relevant

part,

              A lawyer shall not bring or defend a proceeding, or
        assert or controvert an issue therein, unless there is a basis

        3“Aflat fee is a fee for all services a lawyer must perform to complete the agreed
task.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Said, 869 N.W.2d 185, 192 (Iowa
2015). “If the flat fee is paid in advance, the fee must be deposited into the trust
account.” Id.
       4We have distinguished between general and special retainers. Iowa Supreme
Ct. Bd. of Prof’l Ethics & Conduct v. Apland, 577 N.W.2d 50, 54–56 (Iowa 1998). A
general retainer

        is a fee for agreeing to make legal services available when needed during
        a specified time period. In form it is an option contract; the fee is earned
        by the attorney when paid since the attorney is entitled to the money
        regardless of whether he actually performs any services for the client.
Id. at 54 (quoting Lester Brickman, The Advance Fee Payment Dilemma: Should
Payments Be Deposited to the Client Trust Account or to the General Office Account, 10
Cardozo L. Rev. 647, 649 n.13 (1989)). In contrast, a special retainer

        covers payment of funds for a specific service. If the client and attorney
        agree that the attorney shall receive the special retainer payment in
        advance of performing the services, then the payment is commonly
        referred to as an “advance fee payment.”
Id. at 55 (citation omitted). “[L]awyers must deposit all advance fee payments into a
client trust account.” Id. at 56.
                                     32
      in law and fact for doing so that is not frivolous, which
      includes a good faith argument for an extension,
      modification, or reversal of existing law.

Id. r. 32:3.1.   The commission found Turner violated this rule.        In

applying rule 32:3.1, we have “identified the alleged offending conduct

and analyzed whether there was legal authority to support the attorney

engaging in this conduct.”    Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Barnhill, 847 N.W.2d 466, 485 (Iowa 2014).           A bankruptcy judge

determined that Turner violated Bankruptcy Rule 9011(b)(2), which

governs pleading requirements and prohibits baseless or frivolous

pleadings. We likewise determine that Turner violated our rule 32:3.1 in

those bankruptcy court filings.

      4. Candor toward the tribunal.      Rule 32:3.3 requires attorney

candor toward the tribunal.       The commission concluded that Turner

violated rule 32:3.3(a)(1), which prohibits a lawyer from knowingly

making “a false statement of fact or law to a tribunal.” Iowa R. Prof’l

Conduct 32:3.3(a)(1). “[T]he word ‘knowingly’ in the context of this rule

requires actual knowledge, and we may infer an attorney’s knowledge

from the circumstances.” Barnhill, 847 N.W.2d at 475. The bankruptcy

judge who sanctioned Turner noted that, in response to the motions to

dismiss two cases in which Turner’s clients had not completed the

required prepetition credit counseling, Turner filed objections alleging

that the credit counseling had been obtained prior to his clients’ filings.

The judge noted that this “was obviously untrue based upon the date

contained on the certificate of credit counseling.”     Turner also filed

inaccurate “Rule 2016(b) statements” regarding the fees paid by his

bankruptcy clients; he later made statements to the court that

contradicted his Rule 2016(b) statements.     In a criminal case, Turner

misrepresented to the judge that he had already filed an appearance in
                                    33

his client’s case, though neither the clerk of court nor opposing counsel

had received Turner’s appearance.        We conclude that Turner violated

rule 32:3.3(a)(1).

      5. Demand for information from the Board. Rule 32:8.1(b) prohibits

an attorney from “knowingly fail[ing] to respond to a lawful demand for

information from . . . [a] disciplinary authority.” Iowa R. Prof’l Conduct

32:8.1(b).    We expect attorneys to “be responsive to the Board’s

inquiries.”   Silich, 872 N.W.2d at 191.      We can infer an attorney’s

knowing failure to respond to the demand for information when there is

proof the attorney received the Board’s inquiries but still did not provide

the information sought.     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Nelson, 838 N.W.2d 528, 540 (Iowa 2013).           The commission found

Turner violated this rule by failing to respond to the Board’s complaints.

We agree.     The Board sent Turner multiple notices of complaints and

either had to reach him via email or by having the sheriff serve the notice

on him. Turner did not respond until the Board filed its certificate of

noncompliance. We determine Turner violated rule 32:8.1(b).

      6. Misconduct.    The commission concluded Turner violated rule

32:8.4(c), which provides that it is professional misconduct for an

attorney to “engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation.” Iowa R. Prof’l Conduct 32:8.4(c). We view violations

of this rule as “serious in nature because ‘[h]onesty is necessary for the

legal profession to function.’ ” Weiland, 885 N.W.2d at 211 (alteration in

original) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Haskovec,

869 N.W.2d 554, 560 (Iowa 2015)).

      We have held an attorney engaged in conduct involving dishonesty

by falsely answering the Client Security Commission questionnaires.

See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Vandel, 889 N.W.2d
34

659, 669 (Iowa 2017) (noting attorney falsely represented that she

deposited all retainers into her client trust account and performed

monthly reconciliations of the client trust account balance); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Morris, 847 N.W.2d 428, 435 (Iowa

2014) (concluding attorney violated rule 32:8.4(c) by falsely stating in his

2010 questionnaire that he regularly reconciled his client trust account).

Turner falsely represented that he kept all client funds in a separate

trust account and deposited all retainers in the account in his 2014

Combined Statement and Questionnaire.            In his 2015 and 2016

questionnaires, he responded “NA” to these questions and others, such

as whether he performed monthly reconciliations of the client trust

account balance. Turner later acknowledged that he provided “factually

incorrect information” on the questionnaires.

      Additionally, when Turner met with Brinkmeyer, Turner stated

that he issued notices and accountings to clients when he withdrew

funds from the client trust account and that he maintained a client

ledger, but in a subsequent affidavit, Turner admitted he did not do so

for some clients. In response to the Board’s investigation, Turner falsely

reported that he used flat fee agreements when the agreements actually

required ongoing weekly payments, not a flat fee. He also falsely stated

that his clients “never made advance payments.”         Brinkmeyer’s audit

report concluded that Turner had not prepared or retained client ledgers

and that several of Turner’s fee agreements provided for an “appearance

fee” that Turner falsely claimed as earned immediately before he provided

services. We conclude Turner violated rule 32:8.4(c).

      7. Conduct prejudicial to the administration of justice.          The

commission found Turner violated rule 32:8.4(d), which states, “It is

professional misconduct for a lawyer to . . . engage in conduct that is
                                     35

prejudicial to the administration of justice.”     Iowa R. Prof’l Conduct

32:8.4(d). To violate this rule, an attorney’s conduct “must hamper ‘the

efficient and proper operation of the courts or of ancillary systems upon

which the courts rely’ by violating the well-understood norms and

conventions of the practice of law.” Silich, 872 N.W.2d at 191 (quoting

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591, 605

(Iowa 2011)). “There is no typical form of conduct that prejudices the

administration of justice.” Weiland, 862 N.W.2d at 637 (quoting Parrish,
801 N.W.2d at 587).

      “Conduct that wastes judicial resources violates this rule.” Silich,
872 N.W.2d at 191.       Neglect of an appeal resulting in its dismissal

constitutes conduct prejudicial to the administration of justice, as does

“[i]gnoring deadlines and orders, which results in default notices from

the clerk of court.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Knopf, 793
N.W.2d 525, 530 (Iowa 2011). “An attorney’s failure to timely cooperate

with disciplinary authorities is prejudicial to the administration of

justice, violating not only rule 32:8.1 but also rule 32:8.4(d).” Silich, 872
N.W.2d at 191 (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Hedgecoth, 862 N.W.2d 354, 363 (Iowa 2015)).

      Turner failed to attend multiple hearings and arrived late for

others, and he failed to timely file various motions. He made improper

filings in bankruptcy court, delaying the proceedings. Turner was found

in contempt of court in three Iowa counties. He did not cure a default in

one client’s appeal, which the clerk then dismissed. We determine that

Turner violated rule 32:8.4(d).

      8. Investigations and audits by the Client Security Commission.

The commission found Turner violated rule 39.10(3)(a), which requires

an attorney to “[c]ooperate fully with the director [of the Client Security
                                      36

Commission] in any investigation, audit, or verification of any funds,

securities, or property held in trust by that lawyer.”         Iowa Ct. R.

39.10(3)(a). Additionally, the commission found Turner violated the rules

requiring an attorney to “[a]nswer all questions posed by the director that

relate to any investigation, audit, or verification, unless claiming the

privilege against self-incrimination” and to “[r]etain complete records of

all trust fund transactions for a period of not less than six years following

completion of the matter to which they relate, in accordance with” rules

32:1.15 and 45.2(3). Id. r. 39.10(3)(b), (c).

       Turner failed to provide some records requested in Brinkmeyer’s

audit and was slow to produce other records.           The Client Security

Commission issued five notices of delinquency to Turner during its audit.

Brinkmeyer’s audit concluded Turner had not maintained records to

show the source of deposits to the client trust account, retained bank

statements or records for electronic transfer, or prepared or retained

notices and accountings prepared contemporaneously with withdrawal of

funds from the client trust account. Turner acknowledged that he failed

to maintain records as required by the Iowa Court Rules. Turner also

admitted that “he provided factually incorrect information” on the

questionnaires. We conclude Turner violated rules 39.10(3)(a), (b), and

(c).

       IV. Sanction.

       We must determine the appropriate sanction.        Over a prolonged

period, Turner violated multiple disciplinary rules involving trust account

requirements, dishonesty, and incompetence, resulting in client harm as

well as wasted court time. His pattern of misconduct continued despite

an ongoing audit of his trust accounts and repeated judicial sanctions,

including several rulings finding him in contempt.        The commission,
                                          37

considering     his     inexperience     and   ADHD     as    mitigating    factors,5

recommended that we suspend Turner’s law license for three months,

with his reinstatement subject to his completion of ten hours of

continuing legal education (CLE) on legal ethics and law practice

management and therapy with a licensed mental health professional who

attests to Turner’s fitness to practice law. The Board urges us to impose

a suspension of twelve to eighteen months with those same conditions on

his reinstatement. Turner asks that we impose no new suspension and

lift the restrictions imposed in his prior stipulation.

       “We     give      the     commission’s      recommendation          respectful

consideration, but may impose a greater or lesser sanction.” Morse, 887
N.W.2d at 143. We weigh several factors, including

       [t]he nature of the violations, the attorney’s fitness to
       continue in the practice of law, the protection of society from
       those unfit to practice law, the need to uphold public
       confidence in the justice system, deterrence, maintenance of
       the reputation of the bar as a whole, and any aggravating or
       mitigating circumstances.

Id. (quoting Silich, 872 N.W.2d at 192). We seek consistency with our

prior cases. Silich, 872 N.W.2d at 192. However, “[t]here is no standard

sanction for particular types of misconduct,” and we “craft an

appropriate sanction in light of each case’s unique circumstances.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Hearity, 812 N.W.2d 614, 622 (Iowa

2012) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Boles, 808
N.W.2d 431, 441 (Iowa 2012)).

       Turner’s       trust    account   violations   alone   would     warrant     a

suspension, perhaps of several months. See, e.g., Iowa Supreme Ct. Att’y


       5We  give no weight to the commission’s reference to Turner’s community service
because the only community service we found in the record was court-ordered as a
sanction for his contempt.
                                     38

Disciplinary Bd. v. Powell, 830 N.W.2d 355, 358–59 (Iowa 2013)

(collecting cases and imposing a three-month suspension for “improperly

removing client funds from a trust account and failing to deposit advance

fees into the trust account”). Turner’s ignorance of the rules governing

trust accounts cannot excuse his flagrant long-standing violations.

Moreover, we have increased the length of suspension when trust

account violations are accompanied by misrepresentations, neglect, or

other violations. See, e.g., Clarity, 838 N.W.2d at 655–63 (imposing one-

year suspension when experienced attorney violated trust account rules,

neglected clients matters, and charged an unreasonable fee); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Dunahoo, 799 N.W.2d 524, 531–35

(Iowa 2011) (one-year suspension for neglect, trust account violations,

and misrepresentations); see also Morse, 887 N.W.2d at 145 (noting that

“suspensions of several months” were imposed for trust account and

accounting   violations   that   “were    compounded   by   severe   neglect,

misrepresentation, or failure to cooperate” (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Cross, 861 N.W.2d 211, 225 (Iowa 2015))).

      Turner made misrepresentations to the court, which “constitutes a

serious breach of professional ethics, warranting a more severe sanction

than neglect.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Gottschalk, 729
N.W.2d 812, 821 (Iowa 2007); see also Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McGinness, 844 N.W.2d 456, 466–67 (Iowa 2014)

(imposing a six-month suspension for misrepresentations when the

attorney persisted in perpetuating his lie over discovery in a civil case);

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wagner, 768 N.W.2d 279, 288–

89 (Iowa 2009) (concluding attorney’s “misrepresentations to the court

and to his clients also weigh in favor of a more severe sanction” and

imposing a six-month suspension for neglect, misrepresentations, trust
                                    39

account violations, and failure to respond to the board).   “Dishonesty,

deceit, and misrepresentation by a lawyer are abhorrent concepts to the

legal profession[] and can give rise to the full spectrum of sanctions,

including revocation.” Morris, 847 N.W.2d at 437 (quoting Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Hall, 728 N.W.2d 383, 387 (Iowa 2007))

(imposing six-month suspension when attorney violated trust account

rules and “engaged in dishonesty in representing that he regularly

reconciled his trust account”).

       We have imposed suspensions of varying lengths for engaging in

conduct prejudicial to the administration of justice when compounded by

additional violations. See, e.g., Barnhill, 847 N.W.2d at 488 (imposing

sixty-day suspension for pressing frivolous claims, knowingly disobeying

court orders, and engaging in conduct prejudicial to the administration

of justice); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cunningham, 812
N.W.2d 541, 554 (Iowa 2012) (imposing eighteen-month suspension on

attorney who “committed numerous ethical violations involving neglect of

client matters, misrepresentation, and conduct prejudicial to the

administration of justice”); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Van Ginkel, 809 N.W.2d 96, 99 (Iowa 2012) (imposing sixty-day

suspension for neglect, conduct prejudicial to the administration of

justice, and misrepresentation); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Ireland, 748 N.W.2d 498, 502–03 (Iowa 2008) (per curiam) (imposing

six-month suspension for neglect and failure to cooperate with the board,

which also constituted conduct prejudicial to the administration of

justice).

       We must consider Turner’s other violations.    He made frivolous

filings in bankruptcy court.      We have “suspended lawyers from the

practice of law for filing frivolous matters, although these cases have
                                    40

been accompanied by other unethical conduct.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Daniels, 838 N.W.2d 672, 679 (Iowa 2013); see also

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hohnbaum, 554
N.W.2d 550, 552 (Iowa 1996) (imposing three-month suspension for

making misleading statements and persisting in a “patently frivolous”

position). “We have imposed suspensions ranging from sixty days to two

years for violations of the rule prohibiting excessive” or unreasonable

fees. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Laing, 832 N.W.2d 366,

374 (Iowa 2013) (collecting cases). “Sanctions for an attorney’s violation

of a court order vary in light of the accompanying misconduct.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stowers, 823 N.W.2d 1, 16–17 (Iowa

2012) (imposing ninety-day suspension when attorney was found in

contempt, made unauthorized ex parte contact with a party he knew was

represented by counsel, and “attempted to extort a $100,000 donation to

a charity in his wife’s name”).

      We consider harm to the client as an aggravating factor. Morse,
887 N.W.2d at 144. Turner’s misconduct harmed several of his clients:

three of his clients were arrested and two were jailed because he missed

hearings, and several clients had to retain other counsel. See Kingery,
871 N.W.2d at 122, 125 (noting that “[a]rrests and jail time certainly

constitute harm” and imposing sixty-day suspension); Clarity, 838
N.W.2d at 660, 663 (imposing one-year disciplinary suspension and

concluding that “[t]he serious harm [Clarity’s] clients suffered as a result

of his misconduct is . . . aggravating: three clients were arrested and

jailed, an appeal was dismissed with prejudice, clients had to retain

other counsel, and retainers were not returned”).

      “A pattern of misconduct is an aggravating factor.”       Boles, 808
N.W.2d at 442.      We have a pattern of misconduct here.           Turner
                                    41

habitually failed to deposit payments from clients into his client trust

account as required. “[M]ultiple violations of disciplinary rules generally

support enhanced sanctions.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Bartley, 860 N.W.2d 331, 339 (Iowa 2015).        Turner violated multiple

rules of professional conduct.

      We have held an attorney’s failure to learn from an earlier audit is

an aggravating factor. See Santiago, 869 N.W.2d at 174, 183 (noting that

while the auditor completing the 2011 audit of attorney’s records helped

the attorney comply with the trust account requirements, the attorney

“failed to take the lessons to heart” and committed additional trust

account violations in 2013).     We consider as an aggravating factor

Turner’s failure to learn during his twenty-month audit and take prompt

corrective measures in response to the auditor’s ongoing input.

      An attorney’s “[f]ailure to respond to and cooperate with the

Board’s investigation is also an aggravating factor.”   Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Dolezal, 841 N.W.2d 114, 128 (Iowa 2013)

(quoting Cunningham, 812 N.W.2d at 551).       Turner repeatedly delayed

responding to the Board’s investigations until the Board sent additional

copies of the complaint.    We have recognized as aggravating factors

efforts to stall a Client Security Commission audit and failure to

cooperate with the auditor. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Ricklefs, 844 N.W.2d 689, 700 (Iowa 2014). Turner was uncooperative at

times during Brinkmeyer’s audit.

      Apart from his interim suspension in these proceedings, our court

has not previously disciplined Turner.       Prior discipline can be an

aggravating factor but not when it is intertwined with the current case.

Powell, 830 N.W.2d at 359.       We therefore do not consider Turner’s

twenty-week interim suspension as an aggravating factor because that
                                     42

suspension arose from the same conduct that forms the basis for this

decision. Rather, “an interim suspension for conduct involved in a case

can be considered as a mitigating factor in determining the length and

adequacy of a suspension as a sanction in the case.”         Id.; see also

Clarity, 838 N.W.2d at 662 (noting the difference between disability

suspensions and disciplinary suspensions and explaining we “can

consider an interim suspension arising from the same conduct when

calibrating the disciplinary suspension”).

      We consider lengthy experience as an aggravating factor. See, e.g.,

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Smith, 904 N.W.2d 154, 161

(Iowa 2017) (“The only aggravating factor here is Smith’s lengthy

experience as an attorney.”); Morris, 847 N.W.2d at 436 (considering a

“seasoned” attorney’s twenty-five years of practice as an aggravating

factor); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360,

381 (Iowa 2005) (noting that an attorney with almost thirty years of

experience “should have known better” than to violate conflict-of-interest

rules).   Turner is inexperienced.   Even before we adopted the rules of

professional conduct, we considered inexperience to be a mitigating

factor. See In re Disbarment of DeCaro, 220 Iowa 176, 185, 162 N.W.
132, 137 (1935) (“What we might say or do with an attorney of larger

experience, mature years, is not necessarily what would be just to this

young man.”). Other courts have regarded inexperience as a mitigating

factor.   See, e.g., Ligon v. Tapp, 519 S.W.3d 315, 323 (Ark. 2017)

(recognizing “inexperience in the practice of law” as a mitigating factor);

State ex rel. Okla. Bar Ass’n v. Kerr, 291 P.3d 198, 199 (Okla. 2012)

(viewing fact that attorney had not been licensed a full year as a

mitigating factor).
                                       43

      Nevertheless, Turner repeatedly missed court hearings and made

misrepresentations to the court.        Lawyers of any level of experience

would understand that such actions are deplorable.              See, e.g., In re

Cleland, 2 P.3d 700, 705 (Colo. 2000) (en banc) (considering inexperience

as a mitigating factor but noting “inexperience does not go far . . . to

excuse     or     to   mitigate       dishonesty,     misrepresentation,     or

misappropriation” because “[l]ittle experience in the practice of law is

necessary to appreciate such actual wrongdoing”); In re Powell, 76 N.E.3d
130, 135 n.3 (Ind. 2017) (per curiam) (noting inexperience will generally

not   be   a    mitigating   factor   in    cases   involving   dishonesty   or

misappropriation); In re Disciplinary Action Against Klotz, 909 N.W.2d
327, 339 (Minn. 2018) (per curiam) (recognizing “that limited years in

practice can mitigate misconduct that is related to an attorney’s

inexperience” but explaining that “inexperience does not mitigate acts of

dishonesty” (quoting In re Disciplinary Action Against Michael, 836
N.W.2d 753, 767 (Minn. 2013))); Lawyer Disciplinary Bd. v. Scott, 579
S.E.2d 550, 556 (W. Va. 2003) (viewing inexperience as a mitigating

factor but emphasizing that the attorney’s inexperience had nothing to

do “with his pattern of lying and the falsification of documents”).

      Turner received multiple warnings from Iowa district court judges

and the federal bankruptcy court through orders to show cause,

sanctions, and rulings finding him in contempt. Brinkmeyer’s ongoing

audit should have led Turner to quickly resolve the problems with his

bookkeeping practices, yet he failed to do so. Turner disregarded many

wake-up calls to clean up his act.

      We consider mitigating factors as well.            Turner suffers from

depression and ADHD. He argues that his ADHD explains his violations.

He submitted the report of a forensic psychiatrist, Dr. William Logan,
                                      44

who confirmed the diagnoses of ADHD and depression.               Dr. Logan’s

report stated,

      Turner’s difficulties with his law practice are related
      primarily to his longstanding Attention Deficit Disorder
      causing problems with focus, concentration and task
      organization. It is recommended he have monthly therapy
      for both depressive symptoms and his Attention Deficit
      problems and continue to take medication. Problems seem
      to occur when he was receiving medication at any quarterly
      intervals or was without medication and did not make time
      to talk about daily difficulties with time, scheduling and case
      load management.          With the proposed modifications,
      including consultation with a mo[r]e experienced attorney on
      a regular basis, it is likely that future similar difficulties will
      be avoided.

We have recognized that “[p]ersonal illnesses, such as depression or

attention deficit disorder, do not excuse a lawyer’s misconduct but can

be mitigating factors.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Curtis,

749 N.W.2d 694, 703 (Iowa 2008).           The key for mitigation is that the

lawyer proactively seeks treatment to address the condition and avoid

reoccurrence of the misconduct. See Clarity, 838 N.W.2d at 661 (“To be

considered in mitigation, the alcoholism must have contributed to the

ethical misconduct, and the lawyer must undertake rehabilitative efforts

to control his addiction.”); see also Dolezal, 841 N.W.2d at 129 (noting
that when an attorney receives treatment for an illness, “his efforts to get

healthy must be considered in fashioning an appropriate sanction”

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Fields, 790 N.W.2d
791, 800 (Iowa 2010))). Because Turner attends counseling sessions and

takes medication, we consider his depression and ADHD in mitigation.

      Another mitigating factor is acceptance of responsibility and

acknowledgment of wrongdoing. See, e.g., Kingery, 871 N.W.2d at 122

(considering an attorney’s “sincere acceptance of responsibility as a

mitigating factor”); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.
                                    45

Tofflemire, 689 N.W.2d 83, 93 (Iowa 2004) (considering “the attorney’s

recognition of some wrongdoing” as a mitigating factor). To his credit,

Turner, while represented by counsel, stipulated to the violations and

underlying facts before the commission hearing.           We weigh this

mitigating factor against his prior delays in responding to the Board and

his spotty cooperation with the auditor. But, we note a lack of contrition

in Turner’s statement filed pro se shortly before submission of his case to

our court.

      We have considered efforts to correct and prevent billing and

accounting problems as a mitigating circumstance.        See Parrish, 801
N.W.2d at 589.     Turner took business classes and worked with an

experienced lawyer to mentor him with regard to trust account

compliance and client management.        He also reports relying on his

girlfriend, an accountant, for assistance.      Additionally, Turner has

limited his caseload to eight clients in the areas of family law and

nonfelony criminal law.    Cf. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

West, 901 N.W.2d 519, 528 (Iowa 2017) (considering “[v]oluntary

remedial efforts to limit an attorney’s practice to areas of competence” to

be a mitigating factor).   Since his interim suspension was lifted with

stipulated conditions in May 2017, Turner has served a smaller number

of clients without any new complaints.

      On balance, noting that Turner has already served a twenty-week

interim suspension for these violations, we hold a one-year disciplinary

suspension to run from the date of this opinion is appropriate. Prior to

reinstatement, Turner must provide an evaluation from a licensed mental

health professional verifying his fitness to practice law.       See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Kennedy, 837 N.W.2d 659, 678

(Iowa 2013) (imposing a similar requirement).
                                    46

      We note that Turner has not yet paid court-ordered sanctions,

fines, and costs and owes the following amounts (plus interest, if

applicable):
          Fred Leaming                                   $497.50
          Steve Cummings                                 $875.00
          Laura Cummings                                 $875.00
          Kelly Willard                                 $1000.00
          Walter Anhorn                                 $1000.00
          Lasandra Kearney                               $800.00
          Mahaska County court costs                     $260.00
          Story County jury costs                       $1920.75
          Story County fine                              $500.00
          Polk County fine                               $250.00
              Total                                     $7978.25
Prior to reinstatement, Turner must provide proof he has paid off all of

the foregoing sums.       See, e.g., Clarity, 838 N.W.2d at 653, 663

(conditioning reinstatement on attorney satisfying judgment a client

obtained against him in small claims court); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 683 (Iowa 2010) (requiring

attorney to provide proof of compliance with bankruptcy court order to

return money to clients); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Joy,

728 N.W.2d 806,   810–11,   816–17    (Iowa   2007)       (conditioning

reinstatement on attorney satisfying judgment and reimbursing tax

clients for penalty).

      Turner also must complete five hours of CLE on law firm

management and five hours of CLE on ethics. See, e.g., Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Ryan, 863 N.W.2d 20, 33 (Iowa 2015)

(requiring “proof of completion of two hours of ethics CLE and two hours

of trust account CLE” before reinstatement); Parrish, 801 N.W.2d at 590

(requiring attorney to attend “continuing education with respect to

billing, timekeeping practices, and client trust accounts, and to submit

proof of his attendance to the court prior to reinstatement”).
                                    47

        While we encourage Turner to seek guidance from a licensed Iowa

attorney mentor, we decline to require such supervision going forward.

See Hedgecoth, 862 N.W.2d at 366–67, 367 n.2 (declining to impose a

supervision requirement); cf. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Powell, 901 N.W.2d 513, 517 (Iowa 2017) (emphasizing that “[a]t some

point, public protection and the reputation of the profession justify the

revocation of a license to practice law” and noting that attorney who

engaged in a “pattern of unethical conduct . . . over the last decade” was

“approaching this point”).

        V. Disposition.

        We suspend Turner’s license to practice law with no possibility of

reinstatement for one year from the filing of this opinion.          This

suspension applies to all facets of the practice of law. See Iowa Ct. R.

34.23(3). Turner must comply with the notification requirements of Iowa

Court Rule 34.24. At the conclusion of the suspension, Turner will be

required to file a written application for reinstatement consistent with

this opinion, providing proof of his completion of the prescribed CLE and

an expert opinion from a mental health professional regarding his fitness

to practice law. See id. r. 34.23(1). Turner must also provide proof he

has satisfied the court-ordered payments listed above.      Costs of this

action are taxed to Turner pursuant to Iowa Court Rule 36.24.

        LICENSE SUSPENDED.

        All justices concur except Hecht and Christensen, JJ., who take no

part.